In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services, dated December 29, 1993, which denied the petitioner’s application for a temporary work release, the petitioner appeals from a judgment of the Supreme Court, Orange County (Owen, J.), dated March 29, 1994, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In general, an appeal will be considered academic if the rights of the parties will not be directly affected by the determination of the appeal (see, Matter of Echols v Lord, 180 AD2d 682). Following the determination issued by the New York State Department of Correctional Services, the petitioner reap*300plied for temporary work release and his application was granted. Since the petitioner has already been granted the relief which he seeks on appeal, the rights of the parties will not be affected by the determination of the appeal. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.